DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exhaust pipes extending in a curved manner through the outer housing of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014114254 A1 to Ihring (Ihring). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Ihring discloses a muffler for an exhaust system of a vehicle, comprising: an outer housing (1, 10, 10’; Figs. 1-3) in an interior of which a Helmholtz chamber (1e, 10e) is formed; a feed body (1c, 10c) which has an opening fluidically connected to the Helmholtz chamber and forms a neck (1d, 10d) of a Helmholtz resonator comprising the Helmholtz chamber; and at least two exhaust pipes which extend at least in sections within the outer housing, are spaced apart from each other, and which form a flow path for an exhaust gas through the outer housing; wherein the at least two exhaust pipes each have at least two exhaust pipe sections which are entirely spaced apart from each other by a gap in one flow direction of the exhaust gas (2a, 3a; 2b, 3b; 20a, 30a; 20b, 30b), and wherein the feed body surrounds the at least two exhaust pipes over an entire circumference in a region of the gaps and fluidically connects the at least two exhaust pipes to the Helmholtz chamber.
In reference to claim 2, Ihring discloses the muffler according to claim 1, wherein the at least two exhaust pipes extend parallel to each other in the interior of the outer housing (see Figs. 1-3).
In reference to claim 3, Ihring discloses the muffler according to claim 1, wherein the at least two exhaust pipes extend in a linear manner through the outer housing (see Figs. 1-3).
In reference to claim 5, Ihring discloses the muffler according claim 1, wherein the feed body has two half-shells which together surround the at least two exhaust pipes (par. 0050).
In reference to claim 6, Ihring discloses the muffler according claim 1, wherein the feed body is connected to the exhaust pipe sections by an intermaterial bond (par. 0025).
In reference to claim 7, Ihring discloses the muffler according claim 1, wherein the feed body has two annular sections (10i), each annular section surrounding the gap.
In reference to claim 8, Ihring discloses the muffler according to claim 7, wherein the feed body has a feed section (10d) which extends from both annular sections, opens into the Helmholtz chamber, and extends between the at least two exhaust pipes.
In reference to claim 9, Ihring discloses the muffler according to claim 8, wherein the feed section extends parallel to a flow direction of the exhaust gas in the at least two exhaust pipes (see Fig. 2).
In reference to claim 10, Ihring discloses the muffler according claim 1, wherein the Helmholtz chamber is delimited at least in sections by an inner envelope surface of the outer housing.
In reference to claim 11, Ihring the muffler according claim 1, wherein a partition wall (10m, Fig. 3) which delimits the Helmholtz chamber in sections and separates a further muffler chamber (10a) in the interior of the outer housing from the Helmholtz chamber is arranged within the outer housing.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1510666 A2 to Ackermann et al. (Ackermann). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Ackermann discloses a muffler for an exhaust system of a vehicle, comprising: an outer housing (2; Figs. 1-2) in an interior of which a Helmholtz chamber (6) is formed; a feed body (5) which has an opening fluidically connected to the Helmholtz chamber and forms a neck (9) of a Helmholtz resonator comprising the Helmholtz chamber; and at least two exhaust pipes which extend at least in sections within the outer housing, are spaced apart from each other, and which form a flow path for an exhaust gas through the outer housing; wherein the at least two exhaust pipes each have at least two exhaust pipe sections which are entirely spaced apart from each other by a gap in one flow direction of the exhaust gas (19, 21; 20, 22), and wherein the feed body surrounds the at least two exhaust pipes over an entire circumference in a region of the gaps and fluidically connects the at least two exhaust pipes to the Helmholtz chamber.
In reference to claim 4. The muffler according to claim 1, wherein the at least two exhaust pipes extend in a curved manner through the outer housing (see Fig. 2).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0355850 A1, KR 20120136862 A and US 5,740,671 A each disclose mufflers that may also anticipate at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
21 October 2022